OPINION — AG — ** SCHOOL BOARD — SCHOOL SUPPLIES — PURCHASE — CONFLICT OF INTEREST ** THE QUESTION AS TO WHETHER OR NOT SAID BOARD OF EDUCATION CAN PURCHASE SUPPLIES FROM THE COMPANY IN WHICH A MEMBER OF THE SCHOOL BOARD OWNS "$250.00 WORTH OF STOCK" DEPENDS UPON WHETHER THE STOCK OWNED BY SUCH MEMBER IS A "CONSIDERABLE" PORTION OF THE ENTIRE STOCK OF THE COMPANY, "IN OPPOSITION TO THAT WHICH IS INCONSEQUENTIAL OR SMALL" AND IS A QUESTION OF FACT, DEPENDING UPON THE CIRCUMSTANCES. (BUSINESS, INTEREST IN COMPANY) CITE: 70 Ohio St. 4-29 [70-4-29], 70 Ohio St. 4-30 [70-4-30] (J. H. JOHNSON)